In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-242 CR

____________________


MICHAEL JASON CORBELLO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-060112-R




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Michael Jason Corbello, to
withdraw his notice of appeal.  Tex. R. App. P. 42.2.  A request to dismiss the appeal is
signed by appellant personally and attached to a motion presented by counsel of record. 
No opinion has issued in this appeal.  The motion is granted and the appeal is therefore
dismissed.
	APPEAL DISMISSED.
                                                               __________________________________
                                                                               CHARLES KREGER
                                                                                         Justice
Opinion Delivered January 31, 2007
Do not publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.